Dismissed and Opinion Filed August 7, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00263-CV

                                 IN RE CARLOS VAUGHN

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-14732

                            MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Carlos Vaughn’s brief was due July 6, 2017. By postcard dated July 13, 2017, we

notified Vaughn his brief was overdue and directed him to file a brief and an extension motion

within ten days. We cautioned Vaughn that the failure to file his brief by the time specified

would result in the dismissal of this appeal. To date, Vaughn has failed to file a brief, and we

have had no communication from him.

       Therefore, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

170263F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

IN RE CARLOS VAUGHN                               On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas
No. 05-17-00263-CV                                Trial Court Cause No. DC-16-14732.
                                                  Opinion delivered by Chief Justice Wright,
                                                  Justices Francis and Stoddart participating.


      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered August 7, 2017.




                                            –2–